Citation Nr: 0637090	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-40 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than April 1, 
2003, for the grant of special monthly compensation based on 
the need for regular aid and attendance.

2.  Entitlement to an effective date earlier than February 4, 
2003, for the grant of a 100 percent rating for post-
traumatic stress disorder, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.  He had honorable service during World War II 
and was a prisoner of war for approximately four months in 
Germany in 1945.  The veteran died in April 2003 and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted an increase in the 
disability rating for post-traumatic stress disorder to 100 
percent effective February 4, 2003.  The appellant submitted 
her notice of disagreement with respect to the assignment of 
the effective date and it was accepted for the purpose of 
accrued benefits.

This appeal also comes before the Board from an October 2003 
rating decision in which the RO awarded special monthly 
compensation based on the appellant's need for regular aid 
and attendance effective May 1, 2003.  The RO revised its 
decision in April 2004 and assigned an effective date of 
April 1, 2003.  The appellant asserts that an earlier 
effective date is warranted.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran submitted his original claim of entitlement 
to service connection for post-traumatic stress disorder in 
February 2001.

3.  The RO granted service connection for post-traumatic 
stress disorder in a December 2001 rating decision.  A 50 
percent rating was assigned effective February 3, 2001.  The 
veteran did not appeal the decision and it became final.

4.  The veteran requested an increase in disability benefits 
in February 2003.

5.  An increase in disability due to post-traumatic stress 
disorder is not shown between February 2002 and February 
2003.

6.  The appellant was not in need of regular aid and 
attendance prior to April 1, 2003. 

7.  The appellant submitted her request for additional 
compensation for regular aid and attendance on October 2, 
2003.


CONCLUSIONS OF LAW

1.  Criteria for assignment of an effective date prior to 
April 1, 2003, for the award of special monthly compensation 
based on regular aid and attendance have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.401(a)(3) (2006).

2.  Criteria for an effective date earlier than February 4, 
2003, for the grant of a 100 percent rating for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.130, 
Diagnostic Code 9411 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2003 and November 2004, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claims, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
appellant to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the appellant is not 
prejudiced as she was given specific notice with respect to 
those elements of a service-connection claim pertinent to her 
current claims.  Thus, the lack of notice of additional 
benefits that stem from the grant of service connection 
cannot prejudice her.  Accordingly, the Board finds that VA 
met its duty to notify the appellant of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not provided prior to the appealed AOJ 
decisions because the appeal relates solely to downstream 
issues.  The Board notes that the Court specifically stated 
in Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of notice in this matter does not 
nullify the rating actions upon which this appeal is based 
and the Board specifically finds that the appellant was not 
prejudiced by the post-AOJ decision notice because she was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate her claims.  Furthermore, 
a Supplemental Statement of the Case was issued subsequent to 
the notices making them pre-decisional as per Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
appellant does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the appellant and that no further 
action is necessary to meet the requirements of the VCAA.

Aid and Attendance

The appellant asserts that she is entitled to an award of 
special monthly compensation based on the need for regular 
aid and attendance as of the date she underwent a craniotomy 
and debulking of a brain tumor in February 2001 because she 
has been unable to care for herself since that time.  The 
appellant, however, did not submit her application for such 
benefits until October 2003.  The record shows that the 
appellant was assisting with the care of her elderly husband 
following her 2001 craniotomy and did not submit any requests 
for compensation based on her own illness until after the 
veteran's demise in April 2003.

Special monthly compensation was awarded for the regular aid 
and attendance of the appellant and an effective date of 
April 1, 2003. It appears that this effective date was 
selected as the first day of the month in which dependency 
and indemnity compensation benefits were awarded based on 
the death of the veteran.  

The basic guidelines for assigning effective dates for 
awards of pension and compensation benefits are set out in 
38 C.F.R. § 3.400.  Specifically, unless otherwise provided 
in the regulations, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 C.F.R. § 3.400.  This 
section, however, does not specifically address special 
monthly compensation for a spouse.

38 C.F.R. § 3.401(a)(3) states that the effective date for 
an award of additional compensation for the aid and 
attendance of a spouse shall be the date of receipt of claim 
or the date entitlement arose, which is later, unless an 
award of disability compensation based on an original or 
reopened claim is effective for a period prior to the date 
of receipt of the claim.  Then, the additional disability 
compensation payable by reason of the veteran's spouse's 
need for aid and attendance shall also be awarded for any 
part of the award's retroactive period for which the 
spouse's entitlement to aid and attendance is established.  

The Board also notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

The evidence of record shows that the appellant experienced 
severe headaches and dizziness and was determined to have a 
frontal meningioma.  She underwent a craniotomy and tumor 
debulking on February 6, 2002.  Treatment records show that 
she continued to have headaches and dizziness subsequent to 
the surgery and eventually began losing sight in her left 
eye.  

The evidence also shows, however, that on VA examination in 
January 2003, although the appellant was taking medication 
for intermittent headaches as needed, she otherwise was 
doing well. It was specifically noted that she apparently 
had no problems with her activities of daily living. She was 
driving, paying bills, and cooking, as well as taking care 
of her husband.

Turning to the law, the Board finds that entitlement to 
special monthly compensation based on the need for aid and 
attendance arose no earlier than April 2003 and the date the 
claim for such was received was in October 2003.  Because 
the veteran had an award of disability compensation in 
effect for a period prior to the date of receipt of the 
claim for aid and attendance, the award of additional 
compensation must be awarded for any part of the award's 
retroactive period for which the appellant's entitlement to 
aid and attendance is established.  Thus, the retroactive 
period for which it is established that the appellant was in 
need of regular aid and attendance is the period from April 
1, 2003, forward.  The evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. 
§§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.401(a)(3).

Accrued Benefits

The appellant asserts that she is entitled to any and all 
retroactive benefits that may be due based on the grant of a 
100 percent rating for post-traumatic stress disorder.  She 
specifically contends that the veteran should have been 
awarded a 100 percent rating for his post-traumatic stress 
disorder back to his period of active service during World 
War II, but at a minimum, to the date of his original claim 
in February 2001.  The appellant's notice of disagreement 
with respect to the RO's grant of a 100 percent rating for 
post-traumatic stress disorder effective February 4, 2003, 
was accepted as a claim for entitlement to accrued benefits 
pursuant to 38 C.F.R. § 3.1000.

The veteran submitted his original claim of entitlement to 
service connection for post-traumatic stress disorder in 
February 2001.  The RO granted service connection for post-
traumatic stress disorder in a December 2001 rating decision 
and assigned a 50 percent rating effective February 3, 2001.  
The veteran was given notice of this decision and of his 
appellate rights, but he did not appeal the decision.  Thus, 
it became final.  38 U.S.C.A. § 5108; 38 C.F.R. § 20.1103.

The veteran requested an increase in disability benefits in 
February 2003.  He did not assert that symptoms related to 
his post-traumatic stress disorder had increased, but that he 
had been 100 percent disabled due to post-traumatic stress 
disorder since February 2001.  It is noted that the veteran 
had been awarded a total rating based on individual 
unemployability effective February 2001.

The medical evidence of record shows that the veteran 
underwent VA examination in April 2001 and was diagnosed as 
having chronic post-traumatic stress disorder.  A Global 
Assessment of Functioning (GAF) score of 50 was assigned 
which indicated that he had serious symptoms as per the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., American Psychiatric Association 
(1994) (DSM-IV).  Upon psychiatric evaluation in January 
2003, the veteran related the same symptoms as in 2001 and 
stated that he was ready to begin treatment.  He was again 
shown to have severe post-traumatic stress disorder and a GAF 
score of 48 was assigned.

Given the evidence of record, the Board finds that an 
increase in disability due to post-traumatic stress disorder 
is not shown between February 2002 and February 2003.  The 
veteran's health declined during 2002 and 2003 as a result of 
several cerebrovascular accidents, but there is no suggestion 
in the medical evidence or by the veteran prior to his death 
that the symptoms of his post-traumatic stress disorder had 
increased.  To the contrary, the veteran maintained that his 
symptoms had been consistently severe since he filed his 
original claim in 2001.  The appellant also relates that the 
veteran's symptoms were always severe. 

As set out above, the effective date of an evaluation and 
award of disability compensation will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400.  An effective date earlier 
than the date of receipt of claim may be assigned in a claim 
for an increase in disability compensation when it is 
factually ascertainable that an increase in disability 
occurred and the request for an increase was received within 
one year from the increase in disability.  See  38 C.F.R. 
§ 3.400(o)(2).  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The veteran was assigned a 50 percent rating for post-
traumatic stress disorder in a December 2001 rating decision 
and he did not appeal that decision.  The rating decision is 
final and is not reopened.  Therefore, the earliest possible 
effective date for assignment is one year prior to the date 
of receipt of the claim here in question.

The claim here on appeal was submitted on February 4, 2003.  
In order for an effective date earlier than February 2003 to 
be assigned, there must be evidence that the veteran's post-
traumatic stress disorder increased in severity within one 
year of his submission of the claim.  Neither the veteran nor 
the appellant ever asserted that the veteran's disability 
worsened between February 2002 and February 2003.  The 
contention has always been that the veteran was 100 percent 
disabled due to his post-traumatic stress disorder since his 
original claim was filed in 2001.

The Board appreciates the appellant's arguments and agrees 
that the evidence reflects a continued severe impairment 
since at least 2001 when the veteran was assigned a GAF score 
of 50.  The law dictates, however, that there must be 
evidence of an increase in disability within one year of the 
receipt of claim in order for a date earlier than the date of 
claim to be assigned.  The appellant may certainly challenge 
the validity of the RO's December 2001 rating based on clear 
and unmistakable error, but such a claim is not here before 
the Board and the Board is bound by the law no matter how 
sympathetic it may be with respect to the appellant's claim.  
Therefore, because the medical evidence does not show an 
increase in disability due to post-traumatic stress disorder 
in the year preceding receipt of the current request for an 
increase in compensation benefits, an effective date earlier 
than February 4, 2003, the date of the receipt of claim, must 
be denied.


ORDER

An effective date prior to April 1, 2003, for the grant of 
special monthly compensation based on the need for regular 
aid and attendance is denied.

An effective date earlier than February 4, 2003, for the 
grant of a 100 percent rating for post-traumatic stress 
disorder, for accrued benefits purposes, is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


